         Case 1:19-cr-10141-LTS Document 160 Filed 10/02/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                               )
UNITED STATES OF AMERICA       )
                               )
           v.                  )                     No. 19-cr-10141-LTS
                               )
SHELLEY M. RICHMOND JOSEPH and )
WESLEY MACGREGOR,              )
                               )
           Defendants.         )
                               )


                      ORDER ON DEFENDANTS’ MOTIONS TO STAY
                         PENDING APPEAL (DOC. NOS. 153, 155)

                                         October 2, 2020

SOROKIN, J.

       On July 27, 2020, the Court denied the defendants’ motions to dismiss three of the four

counts charged in the indictment returned against them. 1 The motions raised a number of

challenges, including one arising from Judge Shelley M. Richmond Joseph’s assertion of judicial

immunity from criminal prosecution, and one arising from both defendants’ assertion that the

Tenth Amendment to the United States Constitution precludes their prosecution. The Court

rejected those challenges under the stringent standards governing pretrial dismissal in criminal

cases. Doc. No. 142. Both defendants have filed notices of interlocutory appeal, seeking the

First Circuit’s review of their judicial immunity and Tenth Amendment challenges. Doc. Nos.

147, 149. Both defendants have also filed motions asking this Court to stay further proceedings




1
 Count IV alleges a perjury charge against Wesley MacGregor only; he did not seek dismissal of
that charge.
         Case 1:19-cr-10141-LTS Document 160 Filed 10/02/20 Page 2 of 4



until their appeals are resolved. Doc. Nos. 153, 155. The government has opposed the motions.

Doc. No. 156. Joseph filed a reply. Doc. No. 159.

       “The filing of a notice of appeal is an event of jurisdictional significance—it confers

jurisdiction on the court of appeals and divests the district court of its control over those aspects

of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56,

58 (1982). “Though judicially spawned,” this divestiture “rule has sturdy roots” arising from

“the principle that jurisdiction over a single case ordinarily should reside in a single court at any

single point in time.” United States v. Brooks, 145 F.3d 446, 455-456 (1st Cir. 1998). Pursuant

to the rule, the defendants’ filings of notices of appeal divested this Court “of authority to

proceed with respect to any matter touching upon, or involved in, the appeal.” United States v.

Mala, 7 F.3d 1058, 1051 (1st Cir. 1993).

       The government urges the Court to proceed notwithstanding these well-established

principles, noting that the divestiture rule has exceptions. According to the government, the twin

assertions underlying the stay requests—that the Court of Appeals has jurisdiction over the

interlocutory appeals, and that the defendants advance claims that would warrant reversal (i.e.,

dismissal)—are “patently meritless.” Doc. No. 156 at 1, 7. As the First Circuit has explained, “a

district court can proceed, notwithstanding the filing of an appeal, if the notice of appeal is

defective in some substantial and easily discernible way . . . or if it otherwise constitutes a

transparently frivolous attempt to impede the progress of the case.” Brooks, 145 F.3d at 456.

Applying these exceptions, if the government were correct that the defendants have appealed an

unappealable order or that the claims advanced were “transparently frivolous,” then, of course,

the stay requests would be denied.




                                                  2
         Case 1:19-cr-10141-LTS Document 160 Filed 10/02/20 Page 3 of 4



       Whatever the likelihood may be of the defendants prevailing (or not) on appeal on one or

both of their arguments for dismissal, their claims are neither “patently meritless” nor

“transparently frivolous.” See, e.g., In re Kendall, 712 F.3d 814, 833-37 (3d Cir. 2013) (Roth, J.,

concurring) (endorsing view that judicial immunity can and should protect against criminal

prosecution for “judicial actions within the judge’s jurisdiction” “absent corruption or bribery”). 2

       Similarly, the defendants’ notices of appeal are not “defective in some substantial and

easily discernible way,” as they assert a theory of interlocutory appellate jurisdiction in a

criminal case that is at least colorable and has been endorsed by other Courts of Appeals

previously. See United States v. Claiborne, 727 F.2d 842 (9th Cir. 1984) (exercising jurisdiction

over interlocutory appeal by a judge of trial court’s denial of motion to quash criminal

indictment based on assertion of absolute immunity); United States v. Hastings, 681 F.2d 706

(11th Cir. 1982); (same); cf. Filler v. Kellett, 859 F.3d 148, (1st Cir. 2017) (noting “interlocutory

jurisdiction” does permit review of immunity rulings that turn “on a question of law,” observing

claims of “absolute immunity . . . only rarely turn[] on questions of fact,” and explaining in detail

why this particular challenge presented factual questions precluding the exercise of interlocutory

review). Thus, the government has not established that an exception to the divestiture rule

applies here to permit this Court to proceed while the defendants’ appeal is pending.

       Moreover, in all three of the above-cited cases, the trial court either stayed the case

during the pendency of the appeal or erred in failing to do so. See Filler v. Hancock Cty., No.

15-cr-48, ECF No. 60 (D. Me. Apr. 4, 2016) (granting prosecutor’s request for stay pending

appeal of ruling denying immunity claim, noting absolute immunity includes protection from the



2
 In so saying, the Court takes no position on the strength or likelihood of success of the judicial
immunity or Tenth Amendment arguments either in the Court of Appeals or thereafter, should
this case proceed after the appeal concludes.
                                                  3
         Case 1:19-cr-10141-LTS Document 160 Filed 10/02/20 Page 4 of 4



burden of discovery); Claiborne, 727 F.2d at 850-51 (explaining that the district court’s

continuation of proceedings while the interlocutory appeal was pending was error, finding the

error was harmless given the resolution of the appeal in the government’s favor, but advising the

trial court to re-enter any motions and orders filed during the pendency of the appeal to avoid

“jurisdictional problems”); Br. U.S., Hastings v. United States, No. 82-863, 1983 WL 961998, at

*3 (U.S. Jan. 20, 1983) (reflecting judge-defendant’s criminal trial court proceedings were stayed

pending his appeal and resumed after Court of Appeals rejected his immunity claim).

       Accordingly, the motions to stay (Doc. Nos. 153 and 155) are ALLOWED. 3

                                                     SO ORDERED.


                                                     /s/ Leo T. Sorokin
                                                     United States District Judge




3
 The government alternatively requested that the Court proceed with discovery and other
matters, including resolution of the various pending discovery motions. Doc. No. 156 at 8-9.
The defendants seek a stay of “all further proceedings,” Doc. No. 154 at 1; Doc. No. 155 at 1,
but Joseph indicated in her reply brief that, should the Court decline to impose a complete stay,
she would “not oppose the Court retaining jurisdiction over” three specific discovery matters,
Doc. No. 159 at 5. Under the governing divestiture doctrine and the policies underlying it, the
parties may not confer jurisdiction on this Court by agreement. The Court understands and
shares the government’s expressed interest in proceeding efficiently in this (and all) matters, it
has reviewed the various pending motions already, and it will be prepared to proceed promptly in
the future if and when it is called upon to do so.
                                                 4
